           19-22638-rdd             Doc 1            Filed 03/19/19                Entered 03/19/19 15:22:30                      Main Document
                                                                                   Pg 1 of 5
     Fill in this information to identify the case:

     United States Bankruptcy Court for the-
                  District of


     Case number (if known)                                           ChapterO-
                                                                                                                  ZSI9 MAR   i^       P 3 03
                                                                                                                                               □ Check if this is an
                                                                                                                                                 amended filing

Official Form 105
 Involuntary Petition Against an Individual                                                                                                               ijm
Use this form to begin a bankruptcy case against an individual you allege to be a debtor subject to an involuntary case. If you want to begin a
case against a non-individual, use the Involuntary Petition Against a Non-indlvldual (Official Form 205). Be as complete and accurate as
possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write name and case number (if
known).

           ■
               Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed


1. Chapter of the                       Check one:
   Bankruptcy Code
                                        Ql Chapter 7
                                        □ Chapter 11

               Identify the Debtor



2.    Debtor's full name
                                        First name




                                        Middle name



                                        Last name




                                        Suffix (Sr., Jr., II, III)



      Other names you know
      the debtor has used in
      the last 8 years
      Include any assumed,
      married, maiden, or trade
      names, or doing business as
      names.




      Only the last 4 digits of               Unknown
      debtor's Social Security
      Number or federal
                                        XXX      -    XX    -                                             OR         XX   - XX    -
      Individual Taxpayer
      Identification Number
      (ITIN)

      Any Employer
      Identification Numbers            □ Unknown
      (EINs) used in the last 8
      years
                                        EIN



                                        EIN



Official Form 105                                                    Involuntary Petition Against an Individual                                 page 1
         19-22638-rdd          Doc 1       Filed 03/19/19             Entered 03/19/19 15:22:30                            Main Document
                                                                      Pg 2 of 5
Debtor                                                                                            Case number (irknown)




                                 Principal residence                                                Mailing address, if different from residence
6. Debtor's address



                                               S\/r^<^zjy
                                 Number         Street                                              Numlier       Street




                                 City                                    State    ZIP Code          City                                     State     ZIP Code



                                   /ys)L-KL/^()
                                 County



                                 Principal place of business




                                 Number         Street




                                 City                                    State     ZIP Code




                                 County



                                        Debtor does not operate a business
7. Type of business
                                 Check one if the debtor operates a business:

                                 Q      Health Care Business(as defined in 11 U.S.C. § 101(27A))
                                 □      Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                 Q      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                 □      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                 □      None of the above


8. Type of debt                  Each petitioner believes:

                                 1^ Debts are primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                                        "incurred by an individual primarily for a personal, family, or household purpose."

                                 □ Debts are primarily business debts. Business debts are debts that were incurred to obtain money
                                        for a business or investment or through the operation of the business or investment.


   Do you know of any            ^ No
   bankruptcy cases
   pending by or against         □      Yes. Debtor                                                                 Relationship

   any partner, spouse, or
                                             District                               Date filed                      Case number, if krKiwn
   affiliate of this debtor?
                                                                                                 MM / DD / yyyy




                                           Debtor _                                                                 Relationship

                                            District                               Date filed                       Case numtier. if known
                                                                                                 MM / DD/yyyy



Official Form 105                                        Involuntary Petition Against an Individual                                                  page 2
         19-22638-rdd             Doc 1       Filed 03/19/19             Entered 03/19/19 15:22:30                         Main Document
                                                                         Pg 3 of 5
Debtor                                                                                            Case number {irkno¥m)_



             Report About the Case


10. Venue                             Check one:
   Reason for filing in this court.                       ^ qq      before the filing of this bankruptcy, the debtor has resided, had the principal place of
                                         business, or had principal assets in this district longer than in any other district.

                                      D A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.
                                      □ Other reason. Explain. (See 28 U.S.C. § 1408.)


11. Allegations                       Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                      The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                      At least one box must be checked:

                                         The debtor is generally not paying such debtor's debts as they become due, unless they are the subject of a
                                         bona fide dispute as to liability or amount.

                                      □ Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or agent appointed or
                                         authorized to take charge of less than substantially all of the property of the debtor for the purpose of enforcing a
                                         lien against such property, was appointed or took possession.


12. Has there been a                     No
   transfer of any claim
   against the debtor by or           G Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy Rule
   to any petitioner?                          1003(a).



                                                                                                                                              Amount of the
13. Each petitioner's claim                                                                     Nature of petitioner's claim                  claim above the
                                         Name of petitioner
                                                                                                                                              value of any lien




                                                                                                                                                 /mod
                                                                                                         Ldm        A/W f/^zo


                                                                                                         0                 'vQ                    So, oOd


                                                                                                         tS)A(^ UO f


                                                                                                                                  Total




                                          If more than 3 petitioners, attach additional sheets with the statement under penalty
                                         of perjury, each petitioner's (or representative's) signature under the statement,
                                         along with the signature of the petitioner's attorney, and the information on the
                                         petitioning creditor, the petitioner's claim, the petitioner's representative, and the
                                         attorney following the format on this form.




Official Form 105                                           Involuntary Petition Against an Individual                                         page 3
          19-22638-rdd               Doc 1            Filed 03/19/19             Entered 03/19/19 15:22:30                         Main Document
                                                                                 Pg 4 of 5
Debtor                                                                                                   Case number {iiknowi>)_



             Request for Relief


   Petitioners request that an order for relief be entered against the debtor under the chapter specified in Part 1 of this petition. If a petitioning
   creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a foreign
   representative appointed in a foreign proceeding, a certified copy of the order of the court granting recognition is attached.

   Petitioners declare under penalty of perjury that the information provided in this petition is true and correct. Petitioners understand that if they make a
   faise statement, they could be fined up to $250,000 or imprisoned for up to 5 years, or both.
   18 U.S.C. §§ 152 and 3571. If relief is not ordered, the court may award attorneys' fees, costs, damages, and punitive damages. 11 U.S.C. § 303(i).

   Petitioners or Petitioners' Representative                                             Attorneys




   Signature of petitioner or representative, including representative's title            Signature of attorney



   Printed name of petitioner                                                             Printed name



    Date signed
                       MM   /   DD /YYYY
                                                                                          Firm name, if any



                                                                                          Number     Street
   Mailing address of petitioner

   (^1                               QtVD                                                 City                                     State           ZIP Code
    Number    Sweet

                                                                                          Date signed
     A\0                                                                                                      MM /DD / YYYY
   City                                       State                        ZIP Code

                                                                                          Contact phone                            Email


   If petitioner is an individual and is not represented by an
   attorney:
    Contact phone

   Email




   Name and mailing address of petitioner's representative, if any


    Name




    Number    Street




   City                                       State                        ZIP Code




Official Form 105                                                Involuntary Petition Against an Individual                                    page 4
        19-22638-rdd                    Doc 1        Filed 03/19/19              Entered 03/19/19 15:22:30                       Main Document
                                                                                 Pg 5 of 5
                                                                                                         Case number (itknofm)




 ' •-\uiviJ7                I
   Signature of petitioner or representative, including representative's title           Signature of Attomey



   Printed name of petitioner                                                             Printed name



    Date signed
                       MM / Db /YYYY                                                      Firm name, if any



                                                                                          Number    Street
   Mailing address of petitioner

                                        CtK/iCiI
    Number    Street

                                                                                          Date signed
                                                                                                             MM   / DO / YYYY


                                                                                          Contact phone


   Name and mailing address of petitioner's representative, If any




    Number    Street



                       State ZIP Code




* ~r i?iS
   Sign^re of petitioner or representative, induding representative's titie              Signature of Attomey


      3"v^04k
   Printed name of petitioner                                                             Printed name



    Date signed      0"^             / *^1                                                Firm name, if any
                       MM   /   DO /YYYY



                                                                                          Number    Street
   Mailing address of petitioner


    Number ^ireet
                                                                        i^ ^                   signed        MM   / DD / YYYY


                                                                                          Contact phone


   Name and mailing address of petitioner's representative, If any




   Number     Street




Official Form 105                                                involuntary Petition Against an individual

immmM
